Exhibit 99.1 AMENDMENT AMENDMENT, dated as of June 3, 2008 (this “Amendment”), to the Amended and Restated Credit Agreement, dated as of December 23, 2005 (as amended from time to time prior to the date hereof, the “Credit Agreement”), among CHURCH & DWIGHT CO., INC., a Delaware corporation (the “Borrower”), the several banks and other financial institutions or entities from time to time parties to the Credit Agreement (the “Lenders”), THE BANK OF NOVA SCOTIA, BANK OF AMERICA, N.A. and NATIONAL CITY BANK, each as a documentation agent (in such capacity, the “Documentation Agents”), CITICORP NORTH AMERICA, INC., as syndication agent (in such capacity, the “Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative Agent”). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and have made, certain loans and other extensions of credit to the Borrower; WHEREAS, in connection with the Coty Acquisition (as defined below), the Borrower intends to borrow Additional Tranche A Term Loans of up to $250,000,000 (the “2008 Additional Tranche A Term Loans”) as contemplated by Section 2.23 of the Credit Agreement; WHEREAS, the Borrower has requested certain amendments to the Credit Agreement as more fully set forth herein; and WHEREAS, the Lenders are willing to agree to such amendments on the terms and subject to the conditions contained in this Amendment. NOW, THEREFORE, the parties hereto hereby agree as follows: SECTION 1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit Agreement and used herein shall have the meanings given to them in the Credit Agreement. SECTION 2.Amendments to Section 1.1.(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following defined terms in their proper alphabetical order: The defined term “Consolidated EBITDA” contained in Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the comma after the word “Margin” in clause (ix) of such definition and replacing such comma with the parenthetical “(A)” and (ii) adding the following words after the word “calculations” in clause (ix) of such definition: and (B) for any fiscal quarter including or following the Coty Acquisition and until June 30, 2009, pro forma synergies realized by June 30, 2009 by the Borrower as a result of the Coty Acquisition so long as such synergies are factually supportable and are certified by the chief financial officer with summary supporting calculations (b) “Coty Acquisition”:the acquisition of the OTC pharmaceutical business of Coty, Inc. (c)The defined term “L/C Commitment” contained in Section 1.1 of the Credit Agreement is hereby amended by deleting the amount “$50,000,000” and replacing such amount with the amount “$25,000,000”. (d)The defined term “Revolving Termination Date” contained in Section 1.1 of the Credit Agreement is hereby amended by deleting the words “May 28, 2009” and replacing such words with “August 31, 2012”. SECTION 3.Amendment to the Preamble.The parties hereto acknowledge and agree that under the Credit Agreement (i) Citicorp North America, Inc. shall be a Documentation Agent and shall not be the Syndication Agent and (ii) Bank of America, N.A. shall be the Syndication Agent and shall not be a Documentation Agent. SECTION 4.Amendment to Section 2.11. Section 2.11(a) of the Credit Agreement is hereby amended by deleting the words “Section 7.2(g) and”. SECTION 5.Amendment to Section 2.23.(a) Section 2.23(a) of the Credit Agreement is hereby amended by (i) deleting the amount “$500,000,000” and replacing such amount with the amount “$750,000,000” and (ii) replacing the parenthetical after the amount “$750,000,000”with the following parenthetical: (including the 2006 Additional Tranche A Term Loans, as defined in the Amendment dated as of August 17, 2006 to this Agreement and the 2008 Additional Tranche A Term Loans, as defined in the Amendment dated as of June 3, 2008) (b) Section 2.23(a) of the Credit Agreement is hereby further amended by deleting the last sentence of Section 2.23(a) and replacing such sentence of such Section 2.23(a) with the following sentence: The Additional Tranche A Term Loans (other than the 2006 Additional Tranche A Term Loans and the 2008 Additional Tranche A Term Loans) cannot (i) mature prior to the maturity of the 2006 Additional Tranche A Term Loans or the 2008 Additional Tranche A Term Loans the and (ii) the average life of the Additional Tranche A
